                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT GREENVILLE

   RICKY UPCHURCH, as Executor of The                   )
   Estate of JUANITA UPCHURCH, For the                  )
   use and benefit of the next of kin of                )
   CLAYTON UPCHRUCH,                                    )
                                                        )
                      Decedent,                         )
                                                        )
   v.                                                   )     No. 19-CV-00149
                                                        )
   NATIONAL RIFLE ASSOCIATION and                       )
   LIFE INSURANCE COMPANY OF                            )
   NORTH AMERICA,                                       )
                                                        )
                      Defendant.                        )

  ______________________________________________________________________________

                       JOINT STIPULATION OF DISMISSAL
  ______________________________________________________________________________

         The parties announce to the Court that all claims pending in this action have been

  compromised and settled. Each party is to bear its own costs and attorney’s fees, and no costs,

  expenses, or fees are sought. Therefore, the parties stipulate that this entire case be dismissed,

  with prejudice, pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii).

         Respectfully submitted this 23rd day of February, 2021.

   R. WAYNE CULBERTSON PC                             ROBINSON, SMITH & WELLS, PLLC

                                                      By:     Marcie K. Bradley
   By:    Joseph McMurray w/ permission mkb                   Marcie K. Bradley, #028222
          R. Wayne Culbertson, Esq.                           700 Republic Centre
          Joseph W. McMurray, Esq.                            633 Chestnut Street
          119 W. Market Street                                Chattanooga, TN 37450
          Kingsport, Tennessee 37660                          (423) 665-9529
          Attorneys for Plaintiff                             mbradley@rswlaw.com
                                                              Attorney for Defendant




                                                  1

Case 2:19-cv-00149-KAC-CRW Document 50 Filed 02/23/21 Page 1 of 1 PageID #: 414
